Citation Nr: 1416350	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1954 to September 1957.  His DD-214 reflects that his military occupational specialty (MOS) was that of a heavy vehicle driver.

Previously, the Veteran's original claims for service connection for bilateral hearing loss and tinnitus were denied in an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  Although the Veteran initiated an appeal of this decision with a timely notice of disagreement, upon receiving a statement of the case, he did not perfect an appeal of these issues.  Rather, in January 2008, he contacted the RO and expressly withdrew his appeal.  The October 2006 rating decision thus became final.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 RO rating decision, which found that new and material evidence sufficient to reopen claims for service connection for bilateral hearing loss and tinnitus had been received.  The claims were reopened for a de novo review and denied on the merits.  The Veteran has perfected a timely appeal of these denials. 

The Veteran had initially requested a hearing before the Board.  However, after having been scheduled for his requested hearing, which was to have been held in December 2013, the Veteran submitted signed correspondence dated in November 2013, in which expressly withdrew his hearing request.     

Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  The RO denied the Veteran's original claims of entitlement to service connection for bilateral hearing loss and tinnitus in an unappealed and final rating decision dated in October 2006.
2.  Evidence received since the October 2006 rating decision that denied the Veteran's claim of service connection for bilateral hearing loss and tinnitus is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claims.

3.  The Veteran's bilateral hearing loss and tinnitus did not have their onset during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claims of entitlement to service connection for bilateral hearing loss and tinnitus are met due to the receipt of new and material evidence; the claims are reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  Tinnitus was not incurred, nor is it presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.

Notwithstanding the RO's action during the course of this appeal, in which a June 2008 rating decision effectively reopened the Veteran's previously denied claims of service connection for bilateral hearing loss and tinnitus for a de novo review, the RO's determination as to whether or not new and material evidence has been received for purposes of reopening the claim is a matter that is within the scope of the Board's appellate review and, as such, must be addressed by the Board prior to conducting any further adjudication on the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).    

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  In order to reopen a claim, there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2013).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Here, the Veteran seeks to reopen his previously denied and final claims of entitlement to service connection for bilateral hearing loss and tinnitus.  His original claims for VA compensation for these disabilities were denied in an October 2006 RO rating decision.  This rating decision considered a private audiology examination report dated in September 2006, which notes that the Veteran related a history of noise exposure during military service, but that he did not indicate a history of tinnitus.  Clinical test results obtained in September 2006 indicate that the Veteran had bilateral sensorineural hearing loss (characterized as mild in the right ear and mild-to-profound in his left ear).  Service connection for bilateral hearing loss and tinnitus was denied by the RO in an October 2006 rating decision on the basis of the RO finding that there was no clinical evidence that objectively established a link between the Veteran's military service and his bilateral hearing loss and claimed tinnitus.  Although the Veteran was notified of this adverse decision and of his appellate rights in correspondence dated in October 2006, as previously stated, he expressly elected not to pursue a timely appeal of this decision, and it became final.   

In March 2008, the Veteran submitted an application to reopen his claim for service connection for bilateral hearing loss and tinnitus.  At that time, he also submitted written statements to the effect that he experienced decreased hearing and ringing in his ears after service due to his exposure to acoustic trauma from small arms fire during basic training and truck engines during his period of active duty, which continued to the present day.  The Veteran also submitted several written lay witness statements dated in 2008 and 2011 - 2012 from his spouse and personal friends and family members, who each stated that they observed the Veteran complain of diminished hearing acuity and a ringing in the years beginning after his discharge from service.  The record also includes VA clinician statements and reports dated in 2008 and 2011 - 2012, which show that he has a current bilateral sensorineural hearing loss disability and subjective complaints of tinnitus and that he alleges a history of noise exposure during military service.  

The Board construes these statements as assertions of onset in service of hearing loss and tinnitus with continuity of such symptomatology thereafter, and finds that such evidence raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim).  Accordingly, the Board concurs with the June 2008 RO decision in finding that new and material evidence was received sufficient to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus for a de novo review.  Having reopened the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Board will now adjudicate these matters on the merits.  
II.  Entitlement to service connection for bilateral hearing loss and tinnitus.

Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The reopened claims for service connection for bilateral hearing loss and tinnitus were filed in March 2008, and a VCAA notice letter addressing these issues was dispatched to the Veteran in April 2008, prior to the initial adjudication of this claim in the June 2008 rating decision now on appeal.  The April 2008 letter addressed the issues on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claims decided herein, there is no timing of notice defect.  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claims for service connection for bilateral hearing loss and tinnitus, VA correspondence dated in May 2006 and July 2006 shows that, despite a thorough search, the Veteran's service treatment records were unobtainable and presumed to have been destroyed in a July 1973 fire at the National Personnel Records Center in St. Louis, Missouri, where these records were stored.  In cases where a veteran's service medical treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The heightened duty to assist a veteran in developing facts pertinent to his claim includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

In this regard, the Veteran was given ample opportunity to provide VA with copies of any service treatment records in his possession.  He was also furnished with a National Archives NA Form 13055 and invited to submit information that could assist VA in reconstructing some of his lost records.  The Veteran's claims file indicates that he did not respond to this invitation.  The Court of Appeals for Veterans Claims (Court) has held in the case of Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), that VA's duty to assist "is not always a one-way street," and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  As the Veteran in the present case has elected not to provide any further information in this regard, the Board finds that VA has fulfilled its heightened duty to assist in developing the claim with regard to the absent service treatment records.  
The Board also finds that all relevant post-service records from VA and private sources have been obtained and associated with the evidence.  The claims file includes the Veteran's private audiological examination report dated in September 2006 and a March 2008 statement from his treating VA physician indicating tinnitus and unquantified bilateral hearing loss.  In this regard, the Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of these claims, the Veteran underwent VA audiological examinations in August 2011 and June 2013.  The August 2011 audiological test findings were deemed to be invalid for VA adjudication purposes by the clinician who obtained them, due to significant inconsistencies in the test results.  Thusly, the Veteran was provided with a second VA audiological examination in June 2013, which provided valid and usable data for the examining clinician to provide a nexus opinion, based on an examination of the Veteran and a review of his pertinent clinical history.  Therefore, the Board concludes that June 2013 VA audiological examination report is adequate for adjudication purposes with respect to the matters on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).

To establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    
Certain chronic diseases (e.g., organic diseases of the nervous system such as sensorineural hearing loss and tinnitus) are presumed to have been incurred in service if manifest to a compensable degree within one year of service discharge if the claimant had 90 days or more of continuous active service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2013)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of relevant symptoms in service will permit service connection for a chronic disability generally represented by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Here, the Veteran's military records show that his MOS was that of a heavy vehicle driver.  The records do not establish that he served in actual direct combat against enemy forces.  However, his reported history of exposure to the noise of small arms fire during basic training is consistent with his active service.  The Veteran contends that during service he was exposed to acoustic trauma while operating small arms during training and working in close proximity to truck engine noise while serving in the capacity of a heavy vehicle driver.  The Board notes that the Veteran's above statements are credible as they are corroborated by his service records, or are otherwise consistent with his military history, as discussed.  
The Veteran asserts that he experienced the onset of tinnitus symptoms and a perceived decrease in his hearing acuity during service, which then persisted and continued to the present day.  His believes that this hearing loss was the result of his exposure to acoustic trauma from operating small arms during training and from truck engine noise.  He is competent to report experiencing tinnitus and decreased hearing during service and continuity of hearing loss since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  However, before the Board can proceed further with the Veteran's hearing loss and tinnitus claims, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The September 2006 private audiological examination report establishes that the Veteran has speech recognition scores that are less than 94 percent in each ear, which meets the aforementioned criteria.

As previously stated, the Veteran's service medical records are unavailable and presumed to have been lost.  The Veteran filed his original claim for VA compensation for bilateral hearing loss and tinnitus in April 2006, nearly 49 years after his discharge from active duty in September 1957.  His post-service medical records associated with the evidence do not include any pertinent audiological assessment of the Veteran that is dated earlier than September 2006.  This private audiological assessment indicated mild sensorineural hearing loss in the right ear and mild-to-profound sensorineural hearing loss in the left ear.  At that time, however, the Veteran did not report having a history of tinnitus.  

A VA treating physician's statement dated in March 2008 shows that the Veteran had related a history of left tympanic membrane injury in service after a firearm was accidentally discharged close to his left ear, with subsequent loss of hearing and tinnitus thereafter, continuing to the present time.  Objective examination revealed an intact left tympanic membrane that was retracted and displayed a dull light reflex.  Examination of the right tympanic membrane was normal.  Severe hearing loss of the left ear and grossly normal voice hearing of the right ear was demonstrated on audiological testing in September 2006.  The VA physician noted the Veteran's history as stated above; no objective nexus opinion was provided.

The Veteran submitted several written lay witness statements dated in 2008 and 2011 - 2012 from his spouse and personal friends and family members.  The statements allege, generally, that each witness observed the Veteran complain of diminished hearing acuity and a ringing in the years beginning after his discharge from military service, which he attributed to service, and that he displayed outwardly visible signs, almost immediately post-service, of an individual who was afflicted with significantly impaired hearing.  The lay statements incidentally indicate that the Veteran was ordained in the Christian ministry.

Although the audiometric results of the August 2011 VA examination were deemed to be invalid for VA adjudication purposes, the Veteran did provide a valid subjective statement regarding his pertinent clinical history, in which he stated to the examining clinician that he did not have a history of tinnitus.

A June 2013 VA audiological examination report shows that the Veteran complained of bilateral hearing loss.  He reported in-service noise exposure to truck engines and small arms fire.  His reported post-service occupation was in construction contracting and carpentry, with occasional recreational hunting.  

The June 2013 VA examiner reviewed the Veteran's claims file and concurred with the August 2011 VA examiner's conclusion that the audiometric findings obtained in August 2011 were invalid due to significant inconsistencies in the data.  The June 2013 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not incurred in or caused by his claimed in-service injury and event. The rationale for this opinion was that the borderline normal hearing/mild hearing loss noted in the right ear in September 2006 indicated that the Veteran's hearing in his right ear was likely to have been normal at the time of his service separation many years prior in September 1957.  Similarly, the Veteran's low frequency hearing was likely to have been better at the time of his service separation in September 1957 than that which was shown in the September 2006 audiometric examination.  Therefore, it is less likely that the Veteran would have displayed signs of as significant a level of low frequency hearing loss upon separation from service as his lay witness statements suggested.  Furthermore, in view of the Veteran's post-service occupational noise exposure as a carpenter and construction contractor, his post-service recreational noise exposure as an occasional hunter, and the absence of clinical evidence demonstrating hearing loss until nearly 50 years after his separation from active duty, it was the examiner's opinion that the Veteran's current hearing loss could not be attributed to his military noise exposure from truck engines and small arms fire.  Lastly, notwithstanding the Veteran's assertion of onset of tinnitus in service, the examiner found it less likely than not that the tinnitus was related to the Veteran's service as he stated twice on the record that he did not have a history of tinnitus at the private audiometric examination in September 2006 and the VA audiometric examination in August 2011.     

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss and tinnitus.  The clinical evidence dated prior to June 2013 does not present any actual objective opinion drawing an association between the Veteran's period of military service with his current bilateral hearing loss and tinnitus, even in the context of his conceded exposure to acoustic trauma from small arms fire and truck engine noise.  The June 2013 clinician's opinion, in essence, found that the  current severity of the Veteran's hearing loss is not objectively consistent with the expected progression of hearing loss if it were assumed that the present hearing loss had begun in service.  

The Board further finds that the Veteran's account of onset of tinnitus during service is not credible as it is contradicted by the contemporaneous post-service medical records showing that he denied any such history of tinnitus during audiological examination in September 2006 and August 2011.  As the March 2008 VA physician's statement merely reiterates the Veteran's report of tinnitus onset in service, which has since been found to be not credible, the physician's statement is not clinical evidence demonstrating onset of tinnitus in service.  Similarly, the Veteran's lay witnesses are merely restating the Veteran's report of tinnitus onset in service, and their statements in this regard have very limited probative value as they have no personal knowledge of when the Veteran first perceived his tinnitus symptoms.  

In addition, the Board finds that there is no clinical evidence objectively demonstrating a diagnosis of tinnitus and/or sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in September 1957, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).       

To the extent that the Veteran attempts to relate his hearing loss to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service specialty was in the operation of heavy motor vehicles and that his post-service career was in construction, carpentry, and the ministry and do not reflect any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the actual time of onset of clinical (as opposed to merely self-perceived) hearing loss falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking this disability to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the nervous system, such as sensorineural hearing loss).  Similarly, the Veteran's lay witnesses are competent only to relate their observations regarding the external signs that the Veteran experienced subjective hearing loss and tinnitus, but they are not competent to actually present a clinical diagnosis of either disability, or quantifiably measure the severity of each, or otherwise provide an objective opinion linking either of them to the Veteran's military service.  Jandreau, supra. 

Where, as in the present case, the Veteran's service medical records are presumed to have been lost or destroyed, the Board's decision must contain a careful and thorough explanation of its findings and conclusions and the Board has a heightened obligation to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board must point out, however, that it does not read into O'Hare the presumption that the missing medical records would, if they still existed, necessarily support the appellant's claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the Veteran's service medical records are unavailable, the appeal must be decided on the evidence of record.  In this regard, as the weight of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply.  Service connection for bilateral hearing loss and tinnitus must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claims for service connection for bilateral hearing loss and tinnitus are reopened for a de novo review.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


